ACCEPTED
                                                                                          12-14-00283-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      3/6/2015 2:16:57 PM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                NO. 12-14-00283-CR

            ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2014-0421         3/6/2015 2:16:57 PM
                                                                       CATHY S. LUSK
                                                       TH                 Clerk
 GENEVA DORIS VASQUEZ                  § IN THE 12 COURT              OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS




       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Geneva Doris Vasquez, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 159th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Geneva Doris
Vasquez, and numbered 2014-00421.
       3.      Appellant was convicted of Burglary of a Habitation.
       4.      Appellant was assessed a sentence of Fifteen (15) years Texas
Department of Criminal Justice Institutional Division on August 29, 2014.
       5.      Notice of appeal was given on September 26, 2014.
       6.      The clerk's record was filed on October 27, 2014; the reporter's record
was filed on January 5, 2015.
      7.        The appellate brief is presently due on March 6, 2015.
      8.        Appellant requests an extension of time of three (3) days from the
present date.
      9.        One extension to file the brief has been received in this cause.
      10.       Defendant is currently incarcerated.
      11.       Appellant relies on the following facts as good cause for the requested
extension:
      The above captioned brief is complete excepting editing and proofing. Due to
court schedules, Counsel will be unable to submit the brief by end of business and
therefore requests three days extension.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                                 Respectfully submitted:

                                                   /s/John D. Reeves
                                                 ____________________
                                                 John D. Reeves
                                                 Attorney at Law
                                                 1007 Grant
                                                 Lufkin, Texas 75901
                                                 Phone (936) 632-160
                                                 Fax: (936) 632-1640
                                                 tessabellus@yahoo.com
                                                 SBOT # 16723000
                                                 Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that the staff of the undersigned
conferred with opposing counsel who indicated that she does not oppose this
motion.
                                           /s/John D. Reeves
                                    ___________________________
                                    John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
First Motion to Extend Time to file Appellant’s Brief on this 6th day of March,
2014 forwarded to State’s Attorney, April Ayers-Perez, Assistant District
Attorney, Angelina County, by electronic service at aperez@angelinacounty.net.



                                           /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Geneva Doris Vasquez